

115 HR 2588 IH: Preventing Unconstitutional Collection Act
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2588IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Ms. Gabbard (for herself, Mr. Perry, and Mr. Polis) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to codify the prohibition on the
			 acquisition of about communications under section 702 of such Act.
	
 1.Short titleThis Act may be cited as the Preventing Unconstitutional Collection Act. 2.Prohibition on acquisition of about communicationsSection 702(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(d)) is amended by adding at the end the following new paragraph:
			
 (3)Prohibition on acquisition of about communicationsThe procedures adopted in accordance with paragraph (1) shall ensure that— (A)the only communications acquired, intentionally or otherwise, under subsection (a) are communications sent or received by a targeted person;
 (B)any selection term used to conduct such acquisition shall apply to information concerning the sender or recipient of communications, and may not apply to the contents of such communications; and
 (C)there are methods in place that are reasonably designed to carry out subparagraphs (A) and (B).. 